366 So. 2d 1261 (1979)
William Joseph THAMES, Appellant,
v.
STATE of Florida, Appellee.
No. KK-355.
District Court of Appeal of Florida, First District.
February 7, 1979.
Rehearing Denied March 21, 1979.
Michael J. Minerva, Public Defender, Janice G. Scott and John D.C. Newton, III, Asst. Public Defenders, for appellant.
Robert L. Shevin, Atty. Gen., and Wallace E. Allbritton, Asst. Atty. Gen., for appellee.
SMITH, Judge.
Thames appeals from his conviction of possession of more than five grams of marijuana, contending that the evidence was insufficient to show his possession of the substance. Police, executing a search warrant, found the marijuana in the top drawer of a dresser in the bedroom where Thames was sleeping. Others shared possession of the house. Yet, the drawer that contained the marijuana also contained mail addressed to Thames, and a photograph of Thames was hung on the wall of the bedroom. The evidence was sufficient to show that Thames was in exclusive possession of the bedroom or, if it was in his joint possession only, he had knowledge of the presence of the marijuana in the drawer and the ability to maintain control over it. See Hively v. State, 336 So. 2d 127 (Fla. 4th DCA 1976).
AFFIRMED.
MILLS, Acting C.J., and ERVIN, J., concur.